NONPRECEDENTIAL DISPOSITION 
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                     Submitted April 22, 2019* 
                                      Decided April 22, 2019 
                                                   
                                               Before 
 
                               DIANE P. WOOD, Chief Judge 
                                
                               WILLIAM J. BAUER, Circuit Judge 
                                
                               DIANE S. SYKES, Circuit Judge 
 
No. 18‐3043 
 
THOMAS M. MCCARTHY,                                  Appeal from the United States District 
             Plaintiff‐Appellant,                    Court for the Western District 
                                                     of Wisconsin. 
            v.                                        
                                                     No. 17‐cv‐728‐bbc 
SONNY PERDUE,                                         
Secretary of Agriculture,                            Barbara B. Crabb, 
             Defendant‐Appellee.                     Judge. 

                                            O R D E R 

        Thomas McCarthy, a former employee of the United States Department of 
Agriculture, applied for a loan assistant position with the Department, but it hired 
another applicant without interviewing candidates. McCarthy then filed this 
official‐capacity suit against the Secretary of Agriculture alleging that the Department 
discriminated against him because of his age and sex and retaliated against him for 
making complaints during his earlier stint as an employee there. The district judge 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐3043                                                                    Page  2 
 
entered summary judgment for the Department, saying that McCarthy presented little 
more than his own opinion to support his contention that the Department acted with 
improper motives. We affirm the judgment. 

        As an initial matter, McCarthy argues that the district judge improperly treated 
many of the defendant’s proposed facts as undisputed for purposes of evaluating the 
parties’ cross‐motions for summary judgment. But the judge properly required 
compliance with the rules for summary‐judgment filings, even from a pro se litigant. 
See McNeil v. United States, 508 U.S. 106, 113 (1993); Fabriko Acquisition Corp. v. Prokos, 
536 F.3d 605, 607–08 (7th Cir. 2008). The district court had instructed McCarthy that, in 
his responses to the defendant’s proposed facts, he was required to “state [his] version 
of the fact and refer to evidence that supports that version.” McCarthy’s responses to the 
defendant’s factual statements did not cite to evidence in the record. For example, 
McCarthy responded to one proposed fact by stating: “I dispute and simply refuse to 
recognize all this because there was no official independent investigation ….” We 
therefore see no abuse of discretion in the district court’s decision, so our factual 
summary also is limited to the material facts that are properly supported with 
admissible evidence. See Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 631 
(7th Cir. 2010). 

        Before retiring in 2006, McCarthy worked at the Department as a Rural 
Development Loan Specialist Manager for roughly fifteen years. In 2011, McCarthy 
applied for two loan‐specialist positions and sued the Department for race and age 
discrimination when he was not interviewed. That suit was unsuccessful. See McCarthy 
v. Vilsack, 670 F. App’x 397 (7th Cir. 2016).   

        In May 2016, McCarthy, then sixty‐seven years old, applied again for a position 
as a loan assistant with the Department in its Menomonie, Wisconsin, office. The 
Department separated applicants into categories, with the highest being “Best 
Qualified.” McCarthy and three other candidates fell in that category. Under 
Department policy, area director Diane Berger had fifteen days to choose an applicant 
after receiving the category ratings. A human‐resources specialist told Berger that she 
did not have to interview candidates for the loan assistant position, so she chose not to. 
Berger determined that McCarthy—despite his prior experience—was not the 
best‐suited candidate because he had spent the last ten years not working or working 
only part‐time as an insurance claims processor or office assistant. Instead, Berger chose 
a female applicant who had ten years of retail banking experience and who was then 
the assistant vice president of a local bank. Although Berger knew the applicants’ 
No. 18‐3043                                                                     Page  3 
 
genders, she did not know their ages before making her decision. She also did not know 
that McCarthy previously had complained that the Department had discriminated 
against him or that McCarthy earlier had sued the Department.   

        McCarthy then filed this suit, alleging that, by not interviewing him despite his 
“Best Qualified” status, the Department discriminated against him because of his age 
and his sex and retaliated against him for his earlier complaints of discrimination, all in 
violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621–34, and Title 
VII of the Civil Rights Act, 42 U.S.C. §§ 2000e to 2000e–17. The district judge denied 
McCarthy’s motion for summary judgment and granted the Department’s motion. The 
judge reasoned that McCarthy simply disagreed with Berger’s hiring decision and had 
“not offered any evidence in support of his contentions apart from his own opinion.”   

        On appeal, McCarthy contests the entry of summary judgment for the 
Department, which we review de novo. See Lewis v. Wilkie, 909 F.3d 858, 866 (7th Cir. 
2018). In employment discrimination and retaliation cases, we no longer distinguish 
between “direct” and “indirect” evidence: “[e]vidence is evidence.” Ortiz v. Werner 
Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016) (discrimination); see Lauth v. Covance, Inc., 
863 F.3d 708, 716 (7th Cir. 2017) (retaliation). We ask “simply whether the evidence 
would permit a reasonable factfinder to conclude” that the plaintiff’s sex or age “caused 
the discharge or other adverse employment action,” Ortiz, 834 F.3d at 765, or that a 
causal link exists between protected activity and the adverse action, Lauth, 863 F.3d 
at 716.   

        We begin with McCarthy’s age discrimination claim and, like the district judge, 
conclude that he lacked any evidence that his age was a but‐for cause of the decision not 
to hire him. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009). The record shows 
that Berger did not know the candidates’ ages (something that McCarthy disputes, but 
without contrary evidence). All McCarthy points to is that he was sixty‐seven years old 
when he applied, while he speculates (again, without evidence) that the selected 
candidate “was at least 30 to 40 years younger.” (The successful candidate’s age is not in 
the record.) Even assuming McCarthy is correct that the hired candidate was far 
younger than he, the age difference in itself does not create an inference of 
discriminatory motive, let alone but‐for causation. See Martino v. MCI Commc’ns Servs., 
Inc., 574 F.3d 447, 455 (7th Cir. 2009). 

      Further, Berger provided a legitimate nondiscriminatory reason for preferring 
another applicant: that candidate’s recent and relevant experience in the banking 
industry made her a better fit than McCarthy, who had been working part‐time in 
No. 18‐3043                                                                               Page  4 
 
unrelated fields, or not at all, for most of the last decade. See Wrolstad v. Cuna Mut. Ins. 
Soc’y, 911 F.3d 450, 455 (7th Cir. 2018); Skiba v. Ill. Cent. Ry. Co., 884 F.3d 708, 724 
(7th Cir. 2018). McCarthy offers two responses, neither of which is persuasive. First, he 
insists that his qualifications for the position were “superior to the applicant the agency 
hired.” But given the selected applicant’s qualifications, we cannot say that McCarthy 
was “clearly better qualified for the position,” so the Department’s choice between at 
least two qualified candidates does not raise an inference of discrimination. See Riley 
v. Elkhart Cmty. Schs., 829 F.3d 886, 894 (7th Cir. 2016). Second, he asserts that the 
Department’s failure to interview all the “best qualified” candidates shows that it 
intended to discriminate against him. But McCarthy has no evidence that Berger 
substantially deviated from ordinary hiring practices, and the Department offered 
sworn testimony supporting the decision not to interview any candidate. See Skiba, 
884 F.3d at 722–23. McCarthy therefore has not raised a question of fact about whether 
the hiring decision was based on something other than the office’s needs and the other 
applicant’s qualifications. See Hnin v. TOA (USA), LLC, 751 F.3d 499, 506 (7th Cir. 2014); 
Hill v. Tangherlini, 724 F.3d 965, 968 (7th Cir. 2013).   

        McCarthy’s sex‐discrimination claim also fails. He need only establish that his 
sex was “a motivating factor,” not a but‐for cause, of the hiring decision, but 
nevertheless there must be some evidence of a causal link. 42 U.S.C. § 2000e‐2(m); 
see also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013). McCarthy’s only 
evidence of causation is that he is a man, and a woman was hired. Once again, that 
circumstance is insufficient to call into question the Department’s reason for choosing 
another candidate. See Gore v. Ind. Univ., 416 F.3d 590, 593 (7th Cir. 2005). That is all the 
more true where McCarthy had the burden of supplying some evidence that the 
Department “had reason or inclination to discriminate invidiously” against men in 
favor of women. See id. at 592. 

        Finally, McCarthy cannot succeed on his claim that the Department retaliated 
against him because of his “previous EEO and Administrative complaints and court 
cases.” Berger did not know about his previous complaints and thus could not have 
retaliated against McCarthy because of them. See Tomanovich v. City of Indianapolis, 
457 F.3d 656, 668–69 (7th Cir. 2006). Further, McCarthy again fails to point to any 
evidence from which a jury could infer that Berger had a retaliatory motive rather than 
an earnest belief that McCarthy was not the best fit for the job. See Lauth, 863 F.3d at 717.   

      We have considered McCarthy’s other contentions, but none merits discussion. 
The judgment of the district court is AFFIRMED.